DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2016/0312275, hereinafter Blainey in view of GB 2335491, hereinafter Syms.
Regarding claim 1, Blainey teaches a method of screening for at least one biological entity of interest in a sample using a microfabricated device having a top surface defining an array of microwells (abstract), the method comprising: loading, into at least one microwell of the array of microwells, at least 
Blainey fails to teach detecting, by mass spectrometry, a gaseous substance in a sampling region exterior and corresponding to the at least one microwell; and determining a presence or absence of at least one biological entity of interest in the at least one microwell based on detection or non-detection of the gaseous substance.
Syms teaches a method for the detection of microorganisms which introduces a gaseous atmosphere associated with microorganisms to a mass spectrometer, detecting gaseous species present in the gaseous atmosphere with the mass spectrometer and correlating the detection of gaseous species with the presence of the microorganisms (Syms, page 2, paragraphs 1-4) as this can allow for faster analysis of samples since components in gaseous atmosphere are analyzed simultaneously (Syms, page 2, paragraph 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detected, by mass spectrometry, a gaseous substance in a sampling region exterior and corresponding to the at least one microwell; and determined a presence or absence of at least one biological entity of interest in the at least one microwell based on detection or non-detection of the gaseous substance because it would allow for faster analysis of samples since components in gaseous atmosphere are analyzed simultaneously (Syms, page 2, paragraph 6).
Regarding claim 3, modified Blainey teaches wherein the at least one microwell includes a plurality of microwells (paragraph [0016]), and detecting the gaseous substance comprises detecting the gaseous substance over an area atop the plurality of microwells (the gases would come out of the top of the permeable membrane and then detected over an area atop of the plurality of microwells).
Regarding claim 4, modified Blainey teaches further comprising correlating a pattern of the detected gaseous substance with the locations of the microwells on the microfabricated chip to thereby determine one or more microwells that have produced the gaseous substance (as the microwells are formed as a pattern in the microfabricated chip, the detected gasses from the chip would also be in a 
Regarding claim 5, Blainey teaches wherein the sample comprise a plurality of microbial cells of different species (abstract).
Regarding claim 6, modified Blainey teaches wherein the gaseous substance comprises oxygen (Syms, page 7, paragraph 1).
Regarding claim 7, Blainey teaches wherein the at least one biological entity of interest comprises a eukaryotic cell (paragraph [0043]).
Regarding claim 8, Blainey teaches wherein the at least one biological entity of interest comprises bacteria (paragraph [0043]).
Regarding claim 9, Blainey teaches further comprising: if a biological entity of interest is determined to be present in the at least one microwell, transferring at least some of the plurality of cells after incubation to a target location (paragraph [0210]).
Regarding claim 10, Blainey teaches wherein the at least one microwell includes a plurality of microwells, and wherein loading the at least one cell comprises loading into each of the plurality of microwells no more than one cell (paragraph [0016]).
Regarding claim 11, Blainey teaches wherein each microwell of the array has a diameter of 1 nm to 800 µm.
Blainey does not teach the array of microwells has a diameter of about 25 µm to about 500 µm.  However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a diameter of about 25 µm to about 500 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.II.
Regarding claim 12, Blainey teaches wherein the surface density of the array of microwells is at least 750 microwells per cm2 (paragraph [0067]).

Regarding claim 14, Blainey teaches a method of screening for at least one biological entity of interest in a sample using a microfabricated device having a top surface defining an array of microwells (abstract), the method comprising: loading, into each of a plurality of microwells of the array of microwells, at least one cell from the sample and a nutrient (paragraph [0078]); applying a gas permeable membrane to the microfabricated device to retain the at least one cell loaded in each of the plurality of microwells (paragraphs [0056] and [0078]); incubating the microfabricated device at predetermined conditions for a duration of time to grow a plurality of cells from the at least one cell in each of the plurality of microwells (paragraph [0078]).
Blainey fails to teach detecting, by mass spectrometry, a gaseous substance in a sampling region exterior and corresponding to each of the plurality of microwells; and determining a presence or absence of at least one biological entity of interest in each of the plurality of microwells based on detection or non-detection of the gaseous substance.
Syms teaches a method for the detection of microorganisms which introduces a gaseous atmosphere associated with microorganisms to a mass spectrometer, detecting gaseous species present in the gaseous atmosphere with the mass spectrometer and correlating the detection of gaseous species with the presence of the microorganisms (Syms, page 2, paragraphs 1-4) as this can allow for faster analysis of samples since components in gaseous atmosphere are analyzed simultaneously (Syms, page 2, paragraph 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detected, by mass spectrometry, a gaseous substance in a sampling region exterior and corresponding to the at least one microwell; and determined a presence or absence of at least one biological entity of interest in the at least one microwell based on detection or non-detection of the gaseous substance because it would allow for faster analysis of samples since components in gaseous atmosphere are analyzed simultaneously (Syms, page 2, paragraph 6).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blainey and Syms as applied to claim 1 above, and further in view of United States Application Publication No. 2011/0266437, hereinafter Park.
Regarding claim 2, Baliney and Syms teach all limitations of claim 1; however, they fail to teach irradiating an area with the sampling region to thereby generate an ionized species from the gaseous substance, if any; and transporting an aliquot of air in the sampling region to a mass analyzer for detection of the existence of any ionized species, to thereby determine the presence of the gaseous substance in the sampling region.
Park teaches a method for chemical analysis in which a biological sample (Park, paragraph [0032]) is treated by an ionizing gas and the mass of the fragment of ions is analyzed by a mass spectrometer (Park, paragraph [0018]) so that the chemical components of a biological sample can be determined (Park, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have irradiated an area of the sample region to generate an ionized species and transport the ionized species to a mass analyzer so that the chemical components of a biological sample can be determined (Park, paragraph [0005]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blainey and Syms as applied to claim 14 above, and further in view of United States Patent No. 5,910,287, hereinafter Cassin and Park.
Regarding claim 15, Blainey and Syms teach all limitations of claim 14; however, they fail to teach the microfabricated device is mounted on a stage movable in a plane parallel to a major surface of the microfabricated device and laterally moving the stage such that the focal spot of the detection is moved to a different microwell.
Cassin teaches a multi-well plate for biological analysis which has a multi-axis translation stage to move a microtiter plate holding a plurality of samples in order to position different wells to be exposed (Cassin, column 16, lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stage which the microfabricated device is attached to because it would allow for the positioning of different wells to be exposed (Cassin, column 16, lines 17-21).
Blainey, Syms and Cassin fail to teach positioning an irradiating source to create a focal spot in a first sampling region corresponding to a first microwell to thereby generate an ionized species from the gaseous substance, if any, in the first sampling region; transporting an aliquot of air in the first sampling region to a mass analyzer for detection and repeating for a second position.
Park teaches a method for chemical analysis in which a biological sample (Park, paragraph [0032]) is treated by an ionizing gas and the mass of the fragment of ions is analyzed by a mass spectrometer (Park, paragraph [0018]) so that the chemical components of a biological sample can be determined (Park, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have irradiated an area of the sample region to generate an ionized species and transport the ionized species to a mass analyzer so that the chemical components of a biological sample can be determined (Park, paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796